Per Curiam.
Darnell Jackson pled guilty to a charge of assault with intent to rob while being armed. MCLA § 750.89 (Stat Ann 1962 Rev § 28-.284). He now appeals and the people have filed a motion to affirm.
Jackson’s plea and that of a co-defendant were taken at the same proceeding and the court examined both defendants in accordance with GCR 1963, 785.3 (2). The co-defendant was examined first and he made statements that incriminated both men. Jackson now contends that this fact may have had the effect of coercing his guilty plea. From the record before us we conclude that the plea was freely, understandingly, and voluntarily made.
The motion to affirm is granted.